©

MINISTERE DES FINANCES

NOMINATIIONS
Par arrêté des ministres des finances et du
développement économique du 24 juin 2000.
Monsieur Maher Zouari est nommé administrateur
représentant l'Etat au conseil d'administration de la banque
arabe Tuniso- Libyenne de développement et de commerce
extérieur en remplacement de Monsieur Abdel Aziz Ben Bahri.

Par arrêté des ministres des finances et du
développement économique du 24 juin 2000.

Monsieur Boukhris Lamjed et madame Arfa Boutheina
sont nommés administrateurs représentants l'Etat au
conseil d'administration de la société tunisienne
d'assurances "LLOYD TUNISIEN".

MINISTERE DE L'INDUSTRIE

Arrêté du ministre de l’industrie du 21 juin 2000,
portant premier renouvellement et autorisation de
cession totale d'intérêts dans le permis de
recherche de substances minérales du second
groupe dit permis "Borj El Khadra”.

Le ministre de l'industrie,

Vu le décret du 13 décembre 1948, instituant des
dispositions spéciales pour faciliter la recherche et
l'exploitation des substances minérales du second groupe,
ensemble les textes qui l'ont modifié ou complété,

Vu le décret du ler janvier 1953, sur les mines,

Vu le décret-loi n° 85-9 du 14 septembre 1985,
instituant des dispositions spéciales concernant la
recherche et la production des hydrocarbures liquides et
gazeux, ratifié par la loi n° 85-93 du 22 novembre 1985,
tel que modifié par la loi n° 87-9 du 6 mars 1987,

Vu la loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production
d'hydrocarbures liquides et gazeux,

Vu la loi n° 91-5 du 11 février 1991, portant
approbation de la convention et ses annexes signées à
Tunis le 22 septembre 1990 entre l'Etat Tunisien d'une
part, l'Entreprise Tunisienne d'Activités Pétrolières et la
société "ELF Aquitaine Tunisie" d'autre part,

Vu la loi n° 98-50 du 8 juin 1998, portant approbation
de l'avenant n° 1 à la convention et ses annexes relatives
au permis "Borj El Khadra",

Vu le décret n° 86-200 du 7 février 1986, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu l’arrêté du 14 décembre 1990, portant institution du
permis de recherche des substances minérales du second
groupe dit permis «Borj El Khadra» au profit de
l'Entreprise Tunisienne d'Activités Pétrolières et de la
société Elf Aquitaine Tunisie,

Vu l'arrêté du 16 avril 1992, portant autorisation de
cession partielle des intérêts détenus par la société Elf
Aquitaine Tunisie dans le permis "Borj El Khadra" au
profit de la société Philips Pétroleum Company Tunisia,

Vu l'arrêté du 15 mai 1997, portant extension de dix
huit mois de la période initiale de validité du permis "Borj
El Kahdra" et autorisation de cession totale des intérêts
détenus par la société Elf Hydrocarbures Tunisie dans ledit
permis au profit de la société Philips Petroleum Company
Tunisia,

Vu l'arrêté du 2 décembre 1997, portant extension de
six mois de la période initiale de validité du permis "Borj
El Khadra",

Vu l'arrêté du 10 juillet 1998, portant autorisation de
cession partielle des intérêts détenus par la société Philips
petroleum Company Tunisia dans le permis Borj El
Khadra au profit des sociétés Lasmo Tunisia B.V et Union
Texas Maghreb Inc,

Vu l'accord signé le 13 mai 1996 entre l'Etat tunisien
d'une part, l'Entreprise Tunisienne d'Activités Pétrolières et
la société Philips Petroleum Company Tunisia d'autre part,

Vu la lettre du 29 juillet 1992, par laquelle la société
EIf Aquitaine Tunisie a notifié le changement de sa
dénomination en Elf hydrocarbures Tunisie,

Vu la demande déposée le 11 octobre 1999, à la
direction générale des mines, par laquelle, l'Entreprise
Tunisienne d'activités Pétrolières et les sociétés Lasmo
Tunisia BV, Philips petroleum Tunisia et Union Texas
Maghreb Inc, ont sollicité le premier renouvellement du
permis Borj El Khadra, et ce, conformément aux articles 7
du cahier des charges et 6 de l'avenant n° 1 à la convention
afférant audit permis,

Vu la demande déposée le 20 janvier 2000 à la
direction générale des mines par laquelle la société Union
Texas Maghreb Inc. a sollicité l'autorisation de céder la
totalité de ses intérêts dans le permis "Borj El Khadra” au
profit de la société Lasmo Tunisia BV,

Vu l'avis favorable émis par le Comité Consultatif des
Hydrocarbures lors de ses réunions des 10 novembre 1999
et 24 février 2000,

Vu le rapport du directeur général de l'énergie,

Arrête :

Article premier. - Est autorisée, la cession totale des
intérêts détenus par la société Union Texas Maghreb Inc.
dans le permis "Borj El Khadra" au profit de la société
Lasmo Tunisia B.V.

A la suite de cette cession les pourcentages de
participations des cotitulaires seront comme suit :

Entreprise Tunisienne d'Activités Pétrolières : 50%
Philips Petroleum Company Tunisia : 25%
Lasmo Tunisia BV : 25%

Aït. 2. - Cette cession entrera en vigueur à partir de la
date de publication du présent arrêté au Journal Officiel de
la République Tunisienne.

Art. 3. — Est renouvelé, pour une période de deux ans et
demi allant du 14 décembre 1999 au 13 juin 2002, le
permis de recherche de substances minérales du second
groupe dit permis "Borj El Khadra" au profit de l'entreprise
Tunisienne d'Activités pétrolières et des sociétés Lasmo
Tunisia B.V et Philips petroleum Company Tunisia.

Ce permis renouvelé couvre une superficie de 4652
km2, soit 1163 périmètres élémentaires et est délimité
conformément à l'article 37 du décret du ler janvier 1953
sur les mines par les sommets et les numéros de repères
figurant dans le tableau ci-après :

N° 53

Journal Officiel de la République Tunisienne — 4 juillet 2000

Page 1577

>
Sommets N° de repères Sommets N° de repères
1 310 206 39 310 182
2 334 206 40 312 182
3 334 204 41
42 312 184
4 intersection du parallèle 204 43 328 184
avec la frontière Tuniso- 44 328 182
Libyenne 45 332 182
. d ilèle 088 46 332 200
5 intersection du parallèle
la frontière Tuniso-Libyenne 47 326 200
48 326 192
6 294 088 49 314 192
7 294 096 50 314 196
8 288 096 51/1 310 196
9 288 116 310 206
10 intersection du parallèle 116
avec la frontière Tuniso- Tunis, le 21 juin 2000.
Algérienne Le Ministre de l'Industrie
il intersection du parallèle 148 Moncef Ben Abdallah
avec la frontière Tuniso- Vu
Algérienne Le Premier Ministre
Mohamed Ghannouchi
12 270 148
13 270 142
14 274 142 Arrêté du ministre de l’industrie du 21 juin 2000,
274 140 portant autorisation de cession partielle
15 d'intérêts dans le permis de recherche de
16 276 140 substances minérales du second groupe dit
17 276 134 permis "“Jorf".
18 280 134 Le ministre de l'industrie,
19 280 138 Vu le décret du 13 décembre 1948, instituant des
284 138 dispositions spéciales pour faciliter la recherche et
20 l'exploitation des substances minérales du second groupe,
21 284 140 ensemble les textes qui l'ont modifié ou complété,
22 292 140 Vu le décret du ler janvier 1953 sur les mines,
23 292 136 Vu le décret-loi n° 85-9 du 14 septembre 1985,
24 296 136 instituant des dispositions spéciales concernant la
25 296 132 recherche et la production des hydrocarbures liquides et
312 132 gazeux, ratifié par la loi n° 85-93 du 22 novembre 1985,
26 tel que modifié par la loi n° 87-9 du 6 mars 1987,
27 312128 Vu la loi n° 90-56 du 18 juin 1990, portant
28 326 128 encouragement à la recherche et à la production
29 326 136 d'hydrocarbures liquides et gazeux,
30 338 136 Vu la loi n° 98-20 du 2 mars 1998, portant approbation
31 338 148 de la convention et ses annexes signées à Tunis le 23
330 148 octobre 1997 entre l'Etat Tunisien d'une part, l'Entreprise
32 Tunisienne d'Activités Pétrolières et la société "Rigo Oil
33 330 158 Company Ltd" d'autre part,
34 310 158 Vu le décret n° 86-200 du 7 février 1986, portant
35 310 164 composition et fonctionnement du comité consultatif des
36 304 164 hydrocarbures,
37 304 180 Vu l'arrêté du 17 janvier 1998, portant institution du
permis de recherche de substances minérales du second
38 310 180 groupe dit permis "Jorf",
Page 1578 Journal Officiel de la République Tunisienne — 4 juillet 2000 N° 53
<
